Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 6/13/2022 have been fully considered, but they are deemed to moot due to the new references of KITCHING (2013/0122448) and VALOIR (2014/0072926); specifically, Kitching teaches the claimed “integrating into the specific layer a patient-selected ornamental design comprising a representation of the digital image” (Kitching, [0085], “Appliances created by the direct manufacturing process may incorporate decorative or identification features, such as patient identification numbers, logos, and coloring in the fabricated aligner material”); also, see Valoir ([0041], “colored aligners of the invention can be modified for decorative or fashion uses or as a personality statement. Thus, the aligners can be colored for special occasions, e.g., team colors may be used for big games, black may be desirable for gothic users, long incisors and/or sparkly materials may be an option for a vampiric theme event. Alternatively, the aligners can be decorated, e.g., with a heart for Valentines Day, a star or flag. Pigments can either be added to the aligners for total coloring, or the aligners can be printed for particular designs”).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-50 are rejected under 35 U.S.C. 103 as being unpatentable over KNOPP (7,600,999) in view of CHEN et al (7,854,609), and further in view of KITCHING (2013/0122448) and VALOIR (2014/0072926).

As per claim 28, Knopp teaches the claimed “method” comprising: “displaying one or more digital images to integrate into a dental appliance, the dental appliance comprising a plurality of tooth-receiving cavities configured to receive a plurality of teeth and apply repositioning forces thereto” (Knopp, figure 3A — Produce Digital Model), and “the dental appliance having a plurality of layers of polymeric material associated with a respective plurality of color properties” (Knopp, figure 3B — box 188, Form Flexible Layer over the teeth); “receiving a selection of at least one digital image of the one or more digital images” (Knopp, figure 3B); and “providing instructions to direct a specific type of energy to the specific layer to integrate into the specific layer an ornamental design comprising a representation of the digital image” (Knopp, column 8, lines 54-63 — the setting a specific type of energy to the layer is obvious to a person of ordinary skill in etching). It is noted that Knopp does not explicitly teach “identifying a specific layer of the plurality of layers to receive the digital image, the specific layer associated with a specific color property of the plurality of color properties” as claimed. However, Chen teaches that the identified layer associated with a specific color property is well known in the art (Chen, column 5, lines 12-28; column 8, line 44 to column 9, line 44).  
It is noted that Knopp does not teach ““integrating into the specific layer a patient-selected ornamental design comprising a representation of the digital image” as claimed; however, Knopp’s product of digital tooth model (figures 3A-3B) implies that any representative form of a tooth model can be produced into a physical form including a dental appliance with a patient-selected ornamental design. Furthermore, Kitching teaches the claimed “integrating into the specific layer a patient-selected ornamental design comprising a representation of the digital image” (Kitching, [0085], “Appliances created by the direct manufacturing process may incorporate decorative or identification features, such as patient identification numbers, logos, and coloring in the fabricated aligner material”); also, see Valoir ([0041], “colored aligners of the invention can be modified for decorative or fashion uses or as a personality statement. Thus, the aligners can be colored for special occasions, e.g., team colors may be used for big games, black may be desirable for gothic users, long incisors and/or sparkly materials may be an option for a vampiric theme event. Alternatively, the aligners can be decorated, e.g., with a heart for Valentines Day, a star or flag. Pigments can either be added to the aligners for total coloring, or the aligners can be printed for particular designs”).  
It is noted that it is obvious to a person of skill in the art to use a digital model for building a physical object representing the digital model. Thus, it would have been obvious, in view of Chen, Kitching and Valoir, to configure Knopp’s method as claimed by selecting a specific layer associated with a specific color property for the purpose of visual appearance of a patient-selected ornamental design, or determining the aligner’s wearing period (Chen, column 9, lines 53-59).

 	Claim 29 adds into claim 28 “wherein displaying the one or more digital images comprises providing the one or more digital images on a website or storing a customized ornamental design on a server associated with the website” (Knopp, column 4, lines 21-38 — computer workstation is well-known in association with a website or connected to a server).

Claim 30 adds into claim 29 “fabricating the dental appliance with the ornamental design integrated thereon by obtaining the selected image from the server” (Knopp, column 5, lines 4-42).

Claim 31 adds into claim 29 “wherein the web site is associated with a dentist or orthodontist or a manufacturer of dental appliances” (Knopp, column 4, line 21 to column 5, line 42 - computer workstation is well-known in association with a website or connected to a server).

Claim 32 adds into claim 29 “wherein the selected image is created ona computer and then uploaded to the website” (Knopp, column 4, line 21 to column 5, line 42 - computer workstation is well-known in association with a website or connected to a server).

Claim 33 adds into claim 29 “wherein the selected image is scanned using a scanner and uploaded to the website” (Knopp, column 3, line 64 to column 5, line 42 - computer workstation is well-known in association with a website or connected to a server).

Claim 34 adds into claim 29 “wherein the selected image is created directly on the web site” (Knopp, column 4, line 21 to column 5, line 42 - computer workstation is well-known in association with a website or connected to a server).

Claim 35 adds into claim 28 “fabricating the dental appliance comprising the plurality of layers, wherein the ornamental design dictates a geometry of proximate layers used to build the appliance near the ornamental design” (Knopp, column 8, lines 19-25; Chen, figure 4A-4B, column 8, line 44 to 10, line 14).

Claim 36 adds into claim 35 “wherein the geometry of the proximate layers comprises a recessed area having a depth to receive the ornamental design such that the ornamental design is flush with a surface of the dental appliance” (Knopp, column 8, lines 19-25; Chen, figure 4A-4B, column 8, line 44 to 10, line 14 — which is obvious to provide a smooth surface for reducing the erosion).

Claim 37 adds into claim 36 “wherein the ornamental design is attached to the appliance in the recessed area” (Knopp, column 8, lines 19-25; Chen, figure 4A-4B, column 8, line 44 to 10, line 14 — which is obvious to provide a smooth surface for reducing the erosion).

Claim 38 adds into claim 35 “wherein each layer creates depth to accommodate colors desired in the ornamental design” (Knopp, column 8, lines 19-25; Chen, figure 4A-4B, column 8, line 44 to 10, line 14).

Claim 39 adds into claim 29 “fabricating the dental appliance with a recessed area sized and shaped to receive the ornamental design” (Knopp, column 8, lines 19- 25; Chen, figure 4A-4B, column 8, line 44 to 10, line 14 — which is obvious to provide a smooth surface for reducing the erosion).

Claim 40 adds into claim 39 “fabricating the ornamental design” (Knopp, column 3, line 64 to column 4, line 55).

Claim 41 adds into claim 40 “attaching the ornamental design to the recessed area using adhesive” (Knopp, column 9, lines 57-59).

Claim 42 adds into claim 28 “wherein providing instructions to direct a specific type of energy to the specific layer to integrate the ornamental design into the specific layer comprises instructing extraction of the specific color property associated with the specific layer’ (Knopp, column 8, lines 54-63; Chen, column 5, lines 12-28; column 8, line 44 to column 9, line 44 - it is obvious to a person of skill in the art to use a digital model for building a physical object representing the digital model).

Claim 43 adds into claim 28 “wherein the specific energy comprises energy due to etching, heat, or light” (Knopp, column 8, lines 54-63 — the setting a specific type of energy to the layer is obvious to a person of ordinary skill in etching).

Claim 44 adds into claim 28 “wherein providing instructions to direct a specific type of energy to the specific layer to integrate the ornamental design into the specific layer comprises instructing attachment of the ornamental design to the specific layer” (Knopp, column 8, lines 54-63 — the setting a specific type of energy to the layer is obvious to a person of ordinary skill in etching).

Claims 45-50 claim a dental appliance fabricated by the method of claims 28-44; therefore, they are rejected under a similar rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616